Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of burglary in the third degree and petit larceny, defendant argues that there was no direct proof of guilt and that the circumstantial proof was legally insufficient. Viewing the evidence in the light most favorable to the People (People v Kennedy, 47 NY2d 196, 203, rearg dismissed 48 NY2d 635) and giving the People the benefit of every reasonable inference to be drawn from the evidence (People v Lewis, 64 NY2d 1111, 1112), we find that the circumstantial evidence was legally sufficient to form the basis for accomplice liability (cf., People v Burke, 126 AD2d 938). (Appeal from judgment of Monroe County Court, Wisner, J.—burglary, third degree.) Present— Dillon, P. J., Doerr, Pine, Lawton and Davis, JJ.